                                                                                                                                            


EXHIBIT 10.3


Name of Director:                                     No. of Shares:


VALLEY NATIONAL BANCORP
DIRECTOR RESTRICTED STOCK AWARD AGREEMENT


VALLEY NATIONAL BANCORP, a New Jersey corporation (the “Company”), this 27th day
of April, 2017 (the “Award Date”), hereby grants to ____________________, a
non-employee Director of the Company (the “Director”), pursuant to the Company’s
2016 Long-Term Stock Incentive Plan (the “Plan”), shares of the Common Stock, no
par value, of the Company, subject to the restrictions set forth herein
(“Restricted Stock”) in the amount and on the terms and conditions hereinafter
set forth.
1.    Incorporation by Reference of Plan. The provisions of the Plan are
incorporated by reference herein and shall govern as to all matters not
expressly provided for in this Agreement. Capitalized terms not defined herein
have the meanings set forth in the Plan. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall govern.
2.    Award of Restricted Stock. The Company hereby grants the Director
___________________ shares of Restricted Stock. The shares of Restricted Stock
awarded hereunder (the “Shares”) shall be evidenced by the Company in restricted
book entry accounts maintained for the Director with the Company’s transfer
agent, or such other administrator designated by the Company’s Board of
Directors (the “Board”), until the Restrictions set forth in Section 3 below and
in Section 8 of the Plan with respect to the Shares shall expire or are canceled
because the vesting requirements are not met. Upon the lapse of Restrictions
relating to any Shares, the Company shall remove the notations on any such
Shares issued in book-entry form, and the Shares will be free of all
Restrictions. The Shares shall have voting rights and be credited with dividends
as set forth in Section 8 of the Plan. Dividends with respect to the Shares
shall be deferred until the Restrictions with respect to the Shares upon which
such dividends were attributable expire or are canceled, at which time the
Company shall evidence the delivery to the Director of all such dividends. If
the Director forfeits any Shares awarded hereunder, such Shares and any
dividends with respect thereto shall automatically and immediately be forfeited
to the Company (without any payment by the Company to the Director) and shall no
longer be reflected in the restricted book entry account for the Director. No
interest will be accrued with respect to any credited dividends.
3.    Restrictions
(a) Vesting. The Shares and all related dividends shall not be delivered to the
Director and may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Director until such Shares have vested subject to the terms of
this Agreement. The Shares shall vest upon the earlier of (i) the date of the
next Annual Meeting of Shareholders following the Award Date or (ii) one year
after the Award Date (the “Vesting Date”), subject to the Director’s continuous
service on the Board from the Award Date through the Vesting Date except as
provided otherwise below:
(i) Death; Disability. Upon death or disability of the Director, all
Restrictions upon the Restricted Stock shall lapse and such Shares shall
immediately vest and the Shares (as well as any associated dividends) shall be
paid within thirty (30) days to the Director or to the Director’s executors,
administrators, heirs or distributes, as the case may be. For this purpose only,
“disability” shall mean that the Director is unable to continue to serve as a
director due to physical or mental disability.





--------------------------------------------------------------------------------

                                                                                                                                            


(ii) Change in Control. Upon the event of a Change in Control (as such term is
defined in the Plan) of the Company, all Restrictions upon the Restricted Stock
shall lapse and such Shares shall immediately vest and the Shares (as well as
any associated dividends) shall be paid to the Director upon consummation of the
Change in Control.
(b) Forfeiture Events. For the avoidance of doubt, Shares not yet vested (and
any related dividends) shall be forfeited to the Company automatically and
immediately upon the cessation of service as a Director for any reason
whatsoever, other than cessation of service due to death or disability (as such
term is defined in Section 3(a)(i) above) of the Director or a Change in
Control. If a Director’s service ceases between annual meetings of the Company,
and the Director is eligible for Retirement (as such term is defined in the
Plan), the Retirement shall not cause the vesting of the Shares. The Board
retains the right to vest Shares in its discretion.
4.    Registration. If Shares are issued in a transaction exempt from
registration under the Securities Act of 1933, as amended, then, if deemed
necessary by Company’s counsel, as a condition to the Company issuing
certificates representing the Shares, the Director shall represent in writing to
the Company that the Director is acquiring the Shares for investment purposes
only and not with a view to distribution, and the certificates representing the
Shares shall bear the following legend:
“These shares have not been registered under the Securities Act of 1933. No
transfer of the shares may be affected without an opinion of counsel to the
Company stating that the transfer is exempt from registration under the Act and
any applicable state securities laws or that the transfer of the shares is
covered by an effective registration statement with respect to the shares.”
5.    Incorporation of Plan. The Director hereby acknowledges that the Director
has access to the Plan, which is contained in the Company Proxy Statement dated
March 18, 2016. The Director represents and warrants that the Director has read
and is familiar with the terms and conditions of the Plan. The execution of this
Agreement by the Director shall constitute the Director’s acceptance of and
agreement to all of the terms and conditions of the Plan and this Agreement.
6.    Notices. Except as specifically provided in the Plan or this Agreement,
all notices and other communications required or permitted under the Plan and
this Agreement shall be in writing and shall be given either by email to the
email addresses for the director or the Company as the case may be, by personal
delivery or by regular mail. All such communications to the Company shall be
addressed to it, to the attention of its Chief Executive Officer, and to the
Director at the Director’s last address appearing on the records of the Company
or, in each case, to such other person or address as may be designated by like
notice hereunder.
7.    Miscellaneous. This Agreement and the Plan contain a complete statement of
all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
                            
 
VALLEY NATIONAL BANCORP DIRECTOR
By: ________________________________    
 
        
Gerald H. Lipkin, Chairman and CEO    
(Director Signature)




